Title: General Orders, 27 November 1777
From: Washington, George
To: 



Head Quarters, White-Marsh [Pa.] Novr 27th 1777.
Parole. Glocester.C. Signs Bedford. Berwick.


A detachment of 300 men are to parade to morrow morning on the Grand-parade, precisely at half past three o’clock in the morning—Col. David Hall, Lt Col. Craig and Major Tyler are appointed Field Officers for the detachment.
Twelve light dragoons are to go on the same command, and to repair this evening to Col. Biddle’s quarters.
After Orders. A detachment of 100 men to be under the command of Capt. McLane, are to parade to morrow morning at sun-rise, on the

grand parade, with one or two days provisions & boxes full of ammunition—They will be absent from camp one week, near the enemy’s lines, and are to go prepared accordingly.
